Exhibit 10(u)-1

 

01-24-05

 

TCF Financial Corporation

 

2005 CASH BALANCE PENSION PLAN SERP

(As Adopted effective January 1, 2005)

 

I.                                         Purpose of Plan; Effective Date of
Plan; Effect of Previous SERP Plan.

 

The purpose of this Plan is to provide Eligible Employees with supplemental
retirement benefits as set forth herein to remedy certain limitations or
reductions in benefits under the IRC, as set forth herein, to such Employees
under the TCF Cash Balance Pension Plan (“Cash Balance Plan”).  This Plan is
effective for benefits based on Covered Compensation earned in calendar year
2005 and thereafter.  A previous plan, the Supplemental Employee Retirement Plan
– Cash Balance Plan (the “Previous SERP Plan”) was in effect for benefits based
on Covered Compensation earned in calendar year 2004 and before and it is not
terminated or superseded by this Plan, but remains in effect for benefits
accrued under it before the adoption of this Plan.   In no event shall any
benefits be due under both this Plan and the Previous SERP Plan with respect to
the same Covered Compensation and there shall be no duplication of benefits
between this Plan and the Previous SERP Plan.

 

This Plan is also intended to be a plan, program, or arrangement under 4 U.S.C.
section 114 (the “State Taxation of Pension Income Act of 1995”) maintained
solely for the purpose of providing retirement benefits for employees in excess
of the limitations imposed by one or more of IRC sections 401(a)(17), 401(k),
401(m), 402(g), or 415 or any other limitation on contributions or benefits in
the IRC on qualified plans such as the TCF Pension Plan.

 

II.                                     Definitions

 

(a)  Committee.  The Compensation Committee of the Board of Directors of TCF
Financial Corporation (“TCF Financial”).

 

(b)  Eligible Employee.  Employees of TCF Financial, or any of its direct or
indirect subsidiaries, are eligible for this Plan if they are eligible to
participate in either the TCF Financial Executive Deferred Compensation Plan or
the TCF Financial Senior Officer Deferred Compensation Plan. Notwithstanding the
foregoing, no Employee shall be eligible for benefits under this Plan unless the
Employee is also a Participant and Qualified Employee in the TCF Pension Plan
and individuals who become employees of an Employer as a result of a merger or
acquisition shall not be Eligible Employees under this Plan unless and until TCF
Financial has adopted a resolution identifying them as Eligible Employees.

 

(c)  ESPP Plan.  The “ESPP Plan” is the TCF Employees’ Stock Purchase Plan, as
amended from time to time.

 

1

--------------------------------------------------------------------------------


 

(d)  TCF Pension Plan.  The “TCF Pension Plan” is the TCF Cash Balance Pension
Plan as amended from time to time.

 

(e)  IRC.  The “IRC” is the Internal Revenue Code of 1986, as amended.

 

(f)  [Reserved.]

 

(g)  Covered Compensation.  “Covered Compensation” is any “Certified Earnings”
as defined in the TCF Pension Plan paid to an Eligible Employee by the Employer
in any calendar year (disregarding any limit on Certified Earnings under IRC
§ 401(a)(17)), plus any amounts which would have been “Certified Earnings”
(disregarding any limit on Certified Earnings under IRC § 401(a)(17)) in such
calendar year except that such Employee elected to defer such amounts under this
Plan or any other tax-qualified or non-tax qualified plan of deferred
compensation maintained by an Employer.

 

(h)  TCF Financial.  “TCF Financial” is TCF Financial Corporation, a Delaware
Corporation.

 

(i)  Employer.  “Employer” is TCF Financial, or any of its direct or indirect
subsidiary companies which is the employer of an Eligible Employee under this
Plan.

 

(j)  Retirement.  “Retirement” is a termination of employment with an Employer
on or after the Employee has attained age 55 and has completed ten years of
vesting service as defined in the TCF Pension Plan.

 

III.                                 [Reserved.]

 

IV.                                Supplemental Benefits related to the TCF
Pension Plan.

 

(a)                                  Benefits.

 

The supplemental pension benefit under this Plan shall be equal to an Account
Balance which is 0 on January 1, 2005, and thereafter is increased each month by
the difference between the pay credit provided to the Eligible Employee for such
month under the TCF Pension Plan and the amount such Employee would have
received as a pay credit for such month in the absence of the Restrictions
defined in subsection (b) below.  The eligible Employee’s Account Balance shall
also be increased each month by the interest factor applicable to account
balances under Section 4.6 of the TCF Pension Plan as of said month.

 

Effective July 1, 2004, the Pension Plan was amended to prohibit any employees
hired on or after that date from becoming Participants in that Plan and to
prohibit employees rehired on or after that date from accruing any additional
Pay Credits under that Plan.  Accordingly: (I) an employee first hired by a TCF
Participating Employer or Affiliate on

 

2

--------------------------------------------------------------------------------


 

or after July 1, 2004 shall not be entitled to any supplemental benefits from
this SERP Plan (II) an employee rehired by a TCF Participating Employer or an
Affiliate on or after July 1, 2004 shall not accrue any additional supplemental
Pay Credits from this SERP relating to the TCF Pension Plan based on employment
service after such rehiring; and (III) an employee employed by a Participating
Employer on June 30, 2004 shall receive supplemental Pay Credits under this SERP
Plan provided as the beginning of this section (a).

 

(b)  “Restrictions” means:

 

(i)  limitations on benefits provided in Internal Revenue Code §415 (currently
generally $165,000 in annual benefits);

 

(ii)  limitations of Covered Compensation under the TCF Pension Plan to the
dollar limits  provided in Internal Revenue Code § 401(a)(17) (currently
$205,000); and

 

(iii)  limitations on Covered Compensation occurring as a result of other
provisions of the IRC.  For purposes of this sub-paragraph (iii), a limitation
on Covered Compensation shall be deemed to occur with respect to any amounts
which are deferred under the TCF Financial Executive Deferred Compensation Plan
or the TCF Financial Senior Officer Deferred Compensation Plan, and which are
excluded from Covered Compensation under the TCF Pension Plan as a result of the
Internal Revenue Code. This Plan provision is deemed to be substantially similar
to the TCF Pension Plan provision which treats Employee’s elective deposits to
the ESPP Plan as Covered Compensation under that Plan.

 

(c)                                  Payment of Benefits.  An Eligible Employee
shall receive a lump sum distribution in the form of cash equal to the
then-current value of such Employee’s account in this Plan (less applicable
withholding) six months after the Employee’s termination of employment
(including termination of employment as a result of death while actively
employed) with the Employer.  For purposes of the foregoing sentence, a
termination of employment shall not be deemed to occur upon a transfer of
employment between two or more Employers.

 

All distributions to an Eligible Employee, beneficiary or survivor under this
Article III shall be in the form of cash.

 

V.       Committee.

 

The Committee shall have full power to construe, interpret and administer this
Plan, including to make any determination required under this Plan and to make
such rules and regulations as it deems advisable for the operation of this
Plan.  The Committee shall have sole and absolute discretion in the performance
of their powers and duties under this Plan. A majority

 

3

--------------------------------------------------------------------------------


 

of the Committee shall constitute a quorum. Actions of the Committee shall be by
a majority of persons constituting a quorum and eligible to vote on an issue. 
Meetings may be held in person or by telephone.  Action by the Committee may be
taken in writing without a meeting provided such action is executed by all
members of the Committee.  To the extent it is feasible to do so,
determinations, rules and regulations of the Committee under this Plan shall be
consistent with similar determinations, rules and regulations of the TCF Pension
Plan. All determinations of the Committee shall be final, conclusive and binding
unless found by a court of competent jurisdiction to have been arbitrary and
capricious. The Committee shall have authority to designate officers of TCF
Financial and to delegate authority to such officers to receive documents which
are required to be filed with the Committee, to execute and provide directions
to the Trustee and other administrators, and to do such other actions as the
Committee may specify on its behalf, and any such actions undertaken by such
officers shall be deemed to have the same authority and effect as if done by the
Committee itself.

 

VI                                   Benefits Unfunded.

 

The rights of beneficiaries, survivors and participants to benefits from this
Plan are solely as unsecured creditors of the Employer.  Benefits payable under
this Plan shall be payable from the general assets of  the Employer and there
shall be no trust fund or other assets secured for the payment of such
benefits.  In its discretion, the Employer may purchase or set aside assets,
including annuity policies or through use of a grantor trust, to provide for the
payment of benefits hereunder but such assets shall in all cases remain assets
of the Employer and subject to the claims of the Employer’s creditors. This Plan
constitutes a mere promise by the Employers to make benefit payments in the
future, and it is intended to be unfunded for tax purposes and for purposes of
Title I of ERISA.

 

VII.                            Beneficiaries and Survivors.

 

An Eligible Employee’s beneficiary or survivor under Article IV of this Plan
shall be the same as the person(s) designated as such pursuant to or under the
provisions of the TCF Pension Plan, unless the Employee has designated in
writing and filed with the Committee a different beneficiary for this Plan.

 

VIII.                        Plan Administrator, Amendments, Claims Procedure

 

The Plan Administrator of this Plan is the Committee, which shall have full
power to amend this Plan from time to time, or to terminate this Plan, except
that no such amendment or termination shall deprive an Eligible Employee or
beneficiary or survivor thereof of any benefits accrued under this Plan prior to
such amendment or termination without the written consent of such Eligible
Employee, or if deceased, the beneficiary or survivor thereof.

 

If an Eligible Employee, or beneficiary or survivor thereof, wishes to make a
claim for benefits or disagrees with a determination of the Committee, such
person may file a claim and make such appeals as are permitted under the TCF
Pension Plan. The claims shall then be processed as

 

4

--------------------------------------------------------------------------------


 

provided for claims under the TCF Pension Plan, except that all determinations
which would be made by the “Company” under such Plans shall be made by the
Committee instead.

 

IX.                                Miscellaneous.

 

(a)  Notices under this Plan to the Employer, TCF Financial or the Committee
shall be sent by Certified Mail, Return Receipt Requested to:  Compensation
Committee, TCF Financial Corporation, c/o General Counsel for Corporate Affairs,
TCF Financial Corporation, 200 Lake Street East, Wayzata, MN   55391.  Notices
under this Plan to Eligible Employees or their beneficiaries or survivors shall
be sent by Certified Mail to the last known address for such person(s) on the
books and records of the Employer, by Certified Mail.

 

(b)  Nothing in this Plan shall change an Eligible Employee’s status to anything
other than an employee “at will” or otherwise enlarge or modify such Employee’s
employment rights or benefits other than as provided herein.

 

(c)  Nothing in this Plan shall abridge an Eligible Employee’s rights, or such
Employee’s beneficiary’s or survivor’s rights, of participation in the TCF
Pension Plan.

 

(d)  Expenses of administering the Plan shall be borne by the Employers in
proportion to their share of Eligible Employees in this Plan.

 

(e)  An Eligible Employee’s benefits under this Plan may not be assigned,
transferred, pledged or otherwise hypothecated by said Employee or the
beneficiary or survivor thereof.

 

5

--------------------------------------------------------------------------------